                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 SUSANNE-MARIE: MEYER,                               )
                                                     )
                                Plaintiff,           )
                                                     )
                       v.                            )    Case No. 4:21-00202-CV-RK
                                                     )
 LOUISA MERJANIAN, BARBARA                           )
 ARDEN SCHROCK, NEIL SIMPSON,                        )
 VICTOR KICKLOWITZ, PAUL-WESLEY                      )
 FOSTER,                                             )
                                                     )
                                Defendants.          )
                                              ORDER
       Before the Court are Plaintiff’s motion to have a laptop in the federal court building
(Doc. 9) and motion to extend the summons deadline (Doc. 10). Plaintiff offers no reason why
she needs a laptop in the federal court building. As such, Plaintiff’s motion (Doc. 9) is DENIED.
       As to her request to extend the summons deadline, the Court liberally construes this as a
request to extend the service deadline. The Court GRANTS this motion (Doc. 10). Plaintiff will
have a two-week extension, until July 9, 2021, to properly serve Defendants. The Court will not
grant further extensions without a showing of good cause. Failure to timely and properly serve
Defendants will result in the dismissal of this action.
       IT IS SO ORDERED.

                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

  DATED: June 21, 2021
